Exhibit 99.1 BIMINI CAPITAL MANAGEMENT ANNOUNCES FOURTH QUARTER 2012 RESULTS · Fourth Quarter net loss of $1.9 Million · Book Value per Share of $0.33 · MBS Portfolio Remains 100% Invested in Agency MBS · Company to Discuss Results on Friday, March 15, 2013, at 9:00 AM ET VERO BEACH, Fla. (March 14, 2013) - Bimini Capital Management, Inc. (OTCBB:BMNM) ("Bimini Capital" or the "Company"), a real estate investment trust ("REIT"), today announced results of operations for the three month period ended December 31, 2012.The Company reported a net loss of $1.9 million for the three month period ended December 31, 2012, compared with a net loss of $2.4 million for three month period ended December 31, 2011. Details of Fourth Quarter 2012 Results of Operations The Company's fourth quarter net loss of $1.9 million included net portfolio interest income of $0.6 million, net loss on mortgage-backed securities (“MBS”) of $1.1 million (which includes non-cash portfolio mark to market losses, realized losses on securities sold and losses on funding hedges), audit, legal and other professional fees of $0.7 million, compensation and related benefits of $0.2 million, and other operating, general and administrative expenses of $0.4 million. During the fourth quarter, the Company sold (MBS with a market value at the time of sale of $57.4 million, resulting in realized losses of $0.4 million (based on security prices from September 30, 2012).The remaining net loss on MBS was due to fair value adjustments for the period. Details of the MBS Portfolio Performance The Company allocates capital to two MBS sub-portfolios, the pass-through MBS portfolio (“PT MBS”), and the structured MBS portfolio, consisting of interest only (“IO”) and inverse interest-only (“IIO”) securities.The PT MBS sub-portfolio is encumbered under repurchase agreement funding, while the structured MBS sub-portfolio is not.As a result of being encumbered, the PT MBS sub-portfolio requires the Company to maintain cash balances to meet price and/or prepayment related margin calls from lenders.As of September 30, 2012, approximately 53% of the Company’s investable capital (which consists of equity in pledged PT MBS, available cash and unencumbered assets) was deployed in the PT MBS portfolio.At December 31, 2012, the allocation to the PT MBS had increased to approximately 61%.The relative allocation of capital between the structured MBS sub-portfolio and the PT MBS sub-portfolio changed materially in response to realized and anticipated levels of refinancing activity. The market value of the combined portfolio increased by approximately $42.4 million as the reallocation of capital to the PT MBS sub-portfolio, which is explicitly levered, resulted in $48.3 million of net-purchases of PT MBS.The structured MBS sub-portfolio decreased by approximately $2.6 million as a result of return on investment of $2.0 million, realized and unrealized losses of $0.4 million, and sales of $2.2 million, offset by purchases of $2.0 million The tables below detail the changes to the respective sub-portfolios, as well as the returns generated by each during the quarter.During the fourth quarter, purchases of $103.5 million, net of sales of $55.2 million and pay-downs of $2.6 million, increased the PT MBS portfolio by approximately $45.0 million.The capital allocated to the PT portfolio increased approximately $1.6 million during the three months ended December 31, 2012.Capital allocated to the structured MBS portfolio decreased by $2.6 million. The Agency MBS market was impacted late in the third quarter when the Federal Reserve announced a third round of quantitative easing, or “QE3”.The Federal Reserve began purchasing $40 billion per month of Agency MBS, plus reinvested pay-downs on their existing Agency MBS portfolio back into Agency MBS.The program is expected toremain in place until economic activity, specifically the level of unemployment, improves. During the fourth quarter Agency MBS prices sold off slightly after the initial spike upwards in price in late September.The Mortgage Bankers Association refinancing index surged to near 5,900 the week of September 28th but then declined into year end, bottoming at approximately 3,500 the week of December 28th.The Index has since risen to approximately 4,700, the level just before the QE3 announcement.The Freddie Mac survey decreased steadily after the QE3 announcement, falling from 3.75% the week prior to the announcement to 3.47% on December 7th.The survey rate ended the year at 3.52% and was 3.70% on March 1st.The impact on HARP eligible mortgages has increased as many servicers focus their attention towards these borrowers.However, the bulk of the increase in refinancing activity continues to be in lower coupon, newer, high quality loans originated after the HARP cut-off of May 31, 2009.The steepening of the US Treasury yield curve into year-end also impacted the survey rate and refinancing activity generally, in conjunction with the typical winter seasonal effect on prepayment activity. Portfolio Activity for the Quarter Structured Security Portfolio Pass-Through Interest Only Inverse Interest Portfolio Securities Only Securities Sub-total Total Market Value - September 30, 2012 $ Securities Purchased - Securities Sold ) - ) ) ) Loss on Sale ) - ) ) ) Return on Investment - ) Pay-downs ) - - - ) Premium Lost Due to Pay-downs ) - - - ) Mark to Market Gains (Losses) Market Value - December 31, 2012 $ The table below presents the return on invested capital for each sub-portfolio for the three month period ended December 31, 2012.The return on invested capital in the PT MBS portfolio was approximately 0.7% for the quarter.The return on invested capital for the structured MBS portfolio was approximately (4.6)%.The return was negatively impacted by negative mark-to-market adjustments and lower realized yields, particularly in the IIO sub-portfolio.The combined portfolio generated a return on invested capital of approximately (1.8)%.The decline in yields of the structured securities was the result of a combination of increased speeds assumptions, the result of QE3 and expected efforts by the government to expand efforts to refinance underwater borrowers, and demand for securities that offer the potential to hedge PT MBS securities when and if interest rates rise, an outcome the market expects at some point. Return on Invested Capital Structured Security Portfolio Pass-Through Interest Only Inverse Interest Portfolio Securities Only Securities Sub-total Total Capital Allocation - September 30, 2012* $ Market Value - September 30, 2012 $ Repurchase Agreement Obligations $ $
